office_of_chief_counsel internal_revenue_service memorandum number info release date uil cc tege eb qp2 sar-111333-03 date date to charles jeglikowski area_counsel cc tege pccm from robert d patchell branch chief qp2 tax exempt and government entities subject accumulated sick and vacation_leave plans thank you for submitting your office’s draft scan regarding the tax treatment under sec_457 of lump sum payments representing accumulated unused sick and vacation_leave we have attached the modified scan which we have revised for technical accuracy and clarity attachment issue uil does sec_457 exempt from income_taxation payments for accumulated sick leave and vacation_leave facts taxpayer is a newly retired state governmental employee who recently received payments for his accumulated sick and vacation_leave taxpayer hears a rumor which is apparently circulating in but which could also be circulating elsewhere the rumor advises recipients of such payments to pay no income_tax on payments for accumulated sick leave and vacation_leave the rumor's advice states that sec_457 causes payments for accumulated sick leave and vacation_leave paid_by a state_or_local_government employer to be non-taxable the logic underlying the rumor's advice seems to be derived from the following irs statement published in notice_88_68 c b the service has determined that regulations under sec_457 will provide that bona_fide vacation_leave sick leave compensatory time severance_pay disability pay and death_benefit plans are not deferred_compensation plans subject_to sec_457 based on this statement the rumor wrongly concludes that if such payments are not taxable under sec_457 they are never taxable_income under any provision of the internal_revenue_code law sec_451 sets forth the general_rule that any item_of_income is includible in the taxpayer's gross_income in the taxable_year in which paid or made available to the taxpayer sec_457 states that sec_457 plans are offered by an eligible_employer defined in sec_457 as a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state and any organization other than a governmental_unit exempt from tax under subtitle a sec_457 states that compensation from an eligible sec_457 plan is deferred and becomes includible in income in the year in which the compensation is paid or becomes available to the participant sec_457 states in pertinent part as follows in general - the following plans shall be treated as not a providing for the deferral of compensation any bona_fide vacation_leave sick leave compensatory time severance_pay disability pay or death_benefit plan many plans are sponsored by colleges and universities sar-457e11-03 analysis page sec_457 deals with the proper timing for inclusion of sick leave and vacation_leave compensation from an eligible_employer sec_457 does state that sick leave and vacation_leave compensation paid_by an eligible_employer are not deferred_compensation since such amounts are not taxable under sec_457 the tax timing question reverts to sec_451 for the general_rule that income is includible when paid or made available contrary to the rumor's advice there is no provision which excludes from income_tax amounts excluded from the sec_457 timing rules by sec_457 sec_457 refers only to properly deferred_compensation and sec_457 is not an exclusion provision which would designate any item as non-taxable income sec_457 provides that sick leave and vacation_leave plans are not treated as providing for tax_deferral accordingly sec_457 simply does not apply to bona-fide sick leave and vacation_leave plans as a result the taxability issue reverts to the general_rule of sec_451 and amounts representing payments for unused sick leave and vacation_leave are taxable during the taxable_year when paid or made available to the taxpayer conclusion compensation from sick leave and vacation_leave plans is includible in the gross_income of the taxpayer in the year in which paid or made available to the taxpayer or the taxpayer's beneficiary sec_457 does not enable the taxpayer to avoid tax on the receipt of amounts representing accumulated unused sick leave or vacation_leave remarks the rumor advises taxpayers to file form 1040x to claim a refund of income_tax paid on lump sum sick leave and vacation_leave compensation received from a government employer if any 1040x is reviewed claiming a refund_or_credit based on sec_457 that return might be flagged for examination based on the above discussion since sec_457 does not render the items non-taxable sec_457 deals only with timing for the inclusion of amounts in income and does not cause the amounts to be non-taxable income for further information please contact of the office of division counsel associate chief_counsel tax exempt and or government entities at
